PER CURIAM.
We affirm upon authority of Fisher v. Shenandoah General Construction Co., 472 So.2d 871 (Fla. 4th DCA 1985), and, as was done in Fisher, certify to the Florida Supreme Court as a matter of great public importance the following question:
DOES THE FLORIDA WORKERS’ COMPENSATION LAW PRECLUDE ACTIONS BY EMPLOYEES AGAINST THEIR CORPORATE EMPLOYERS FOR INTENTIONAL TORTS EVEN THOUGH THE INJURIES WERE INCURRED WITHIN THE SCOPE OF THEIR EMPLOYMENT?
Affirmed.
ANSTEAD and WALDEN, JJ., and SMITH, FREDRICKA, Association Judge, concur.